I think the decree in the circuit court should be modified so as to require defendant to pay plaintiff $30 per week for the period of five years, and in all other respects affirmed.
The equity in the home is worth $10,000, and the decree constitutes the parties tenants in common, permits private sale by them, and reserves right to order sale if necessary. Defendant, by bill of sale, gave plaintiff the household furniture, the value of which, however, is not disclosed. Plaintiff is also awarded an automobile.